16 So. 3d 275 (2009)
John R. GREEN, former husband, Appellant,
v.
Susan J. GREEN, former wife, Appellee.
No. 1D08-5422.
District Court of Appeal of Florida, First District.
August 21, 2009.
*276 John R. Green, pro se, Appellant.
Samuel T. Adams, Panama City, for Appellee.
PER CURIAM.
This appeal is hereby dismissed for appellant's failure to obey the rules and orders of this court. Appellee's motion for attorney's fees on appeal is granted. The cause is remanded to the trial court to determine a reasonable fee.
ALLEN, DAVIS, and PADOVANO, JJ., concur.